Citation Nr: 1713913	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 31, 2011, and in excess of 50 percent thereafter.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, to include service in the Republic of Vietnam from December 1969 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In its October 2010 rating decision, the RO reopened and granted the Veteran's claim for service connection for PTSD and assigned an initial evaluation of 30 percent, effective October 10, 2007, the date of claim.  Thereafter, in a February 2012 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent disabling, effective January 31, 2011.

In September 2017, the Veteran and his daughter testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

The issues of entitlement to service connection for tinnitus and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the entire period on appeal, the symptoms and overall impairment caused by the Veteran's PTSD approximate occupational and social impairment with deficiencies in most areas.

2. The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Since October 10, 2007, the criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.S. §§ 5103, 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.S. § 5103(a) (LexisNexis 2017); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letters were sent to the Veteran in December 2009 and October 2011.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA treatment records and records from the Social Security Administration.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Additionally, the Veteran was afforded multiple VA examinations regarding his PTSD claim in August 2012, November 2011, and August 2010.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.




Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veterans impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, from October 10, 2007-the date the Veteran filed to reopen his claim for service connection-to January 30, 2011.  Then, effective January 31, 2011, the Veteran's PTSD is rated as 50 percent disabling.  As stated in his June 2013 Notice of Disagreement, the Veteran contends that his PTSD warrants a 100 percent rating.  Following a careful review of the evidence of record, the Board finds that the Veteran's PTSD warrants an initial evaluation of 70 percent disabling throughout the entire claim period.  Thus, as explained below, the Board will grant the Veteran's claim in part.

Within the course of the appeal, the Veteran was afforded three VA examinations regarding his PTSD.  During an August 2010 VA examination, the Veteran displayed symptoms of: recurrent intrusive images or thoughts; recurrent distressing dreams; avoidance of thoughts and feelings; diminished interest or participation in activities; feelings of detachment or estrangement from others; sleeping issues; irritability and outbursts of anger; difficulty concentrating; and hypervigilance.  The Veteran stated that he had only one close friend and spent most of his days thinking.  The Veteran recounted strained relationships with his stepson and daughter and stated that he and his wife of 38 years "tolerate" each other.  Upon examination, the Veteran did not display impaired thought processes or communication skills, inappropriate behavior, or an inability to maintain basic hygiene.  Additionally, the Veteran did not report suicidal or homicidal ideations, ritualistic or obsessive behavior, or panic attacks.  The examiner diagnosed the Veteran with chronic PTSD and moderate major depressive disorder, assigned a GAF score of 55-60, and opined that, while the Veteran's functioning was generally satisfactory, the Veteran's symptoms led to an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.

In comparison, during a November 2011 VA Examination, the examiner diagnosed the Veteran with PTSD and alcohol abuse in partial remission, assigning a GAF score of 55.  The Veteran again reported a strained relationship with his children and a tense relationship with his spouse with frequent arguments which involved the Veteran raising his voice.  The Veteran reported that he had begun "slacking off" on personal hygiene as he bathed only every other day due to lack of motivation.  Although he displayed diminished personal hygiene, the Veteran reported an abnormal behavior of obsessive cleaning.  

After examining and interviewing the Veteran, the examiner recorded the following objective symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  The examiner then classified the impact of the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity.

Lastly, during an August 2012 VA examination, the Veteran was again diagnosed with PTSD and the examiner assigned a GAF score of 55.  The examiner recorded objective symptoms of depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran again commented upon his strained relationships with his children but, at this examination, he did not report and deficiencies in personal hygiene.  The examiner classified the Veteran's occupational and social impairment as occupational and social impairment with reduced reliability and productivity.  

In addition to the multiple VA examinations described above, the scope of the Veteran's disability picture is brought into greater focus by the Veteran's VA treatment records.  Specifically, in a July 2008 VA treatment record, the Veteran reported decreased appetite with weight loss, sleeping difficulties, depressed mood, increased irritability, decreased attention and concentration, occasional crying spells, flashbacks, nightmares, and a feeling of worthlessness.  Comparatively, in a May 2009 VA treatment record, the Veteran reflected upon his past behavior and expressed feelings of fear as he realized how close he was in the past to becoming aggressive.

Similar to his report in the November 2011 VA examination, in a June 2010 VA treatment record, the Veteran reported feeling overwhelmed and little motivation to take care of personal hygiene-such as showering or shaving.  The clinician's diagnosis of PTSD included symptoms of depression and worsening anxiety.

Likewise, akin to the severity of the symptoms presented in the VA examinations, in an October 2011 VA treatment record, the clinician recorded verbally abusive behaviors and severe psychiatric symptomatology that interfered with the Veteran's ability to function and maintain his independence in the community.

Separate from the medical evidence of record, the severity of the Veteran's symptoms is also reflected in the testimony presented at the February 2017 hearing as well as the additional lay statements of record.

Specifically, in October 2008, the Veteran's daughter, K.K., stated that she has observed her father display mood swings as well as extreme anxiousness and nervousness-especially around large groups of people.  Additionally, K.K. stated that the Veteran occasionally has a puzzled look on his face, is highly critical of himself, and-at night-jumps at the sound of non-existent noises.  Similarly, in a separate October 2008 statement, the Veteran's spouse, B.K., described the Veteran's sleeping difficulties, including the Veteran talking in his sleep and the Veteran jumping when being awakened.

At the February 2017 hearing, the Veteran stated that he could not maintain a stable life as his memory was deteriorating, which led to frustration.  See Tr. at 8.  Regarding his relationship with his family, the Veteran stated that he is often angry at his wife and stated that his relationship with his children was on a day-to-day basis.  Id. at 10-11.  On the topic of leisure activities and social relationships, the Veteran stated that he did not have any friends and did not do anything in his free time, although he liked fishing and riding his motorcycle in the past.  Id. at 12.  The Veteran stated that most of the day he keeps track of sports teams he likes and tended to "go off in left field."  Id. at 16.  Lastly, the Veteran stated that he generally is angry most of the time, got into arguments with coworkers when he was working, got into disagreements in public with strangers, and has thought about hurting others.  Id. at 12-15.

After reviewing the Veteran's disability picture as a whole, the Board notes that the Veteran did not display symptoms of suicidal ideation; intermittently illogical, obscure, or irrelevant speech; or spatial disorientation.  However, throughout the course of the claim period, the Veteran has displayed symptoms of obsessional rituals; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, particularly unprovoked irritability with thoughts of harming others; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; impairment of short-term memory; disturbances of motivation and mood; and chronic sleep impairment.

Thus resolving all doubt in the Veteran's favor, the Board finds that the Veteran's disability picture most closely approximates occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent initial disability evaluation.  To that extent, the Veteran's claim is granted.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, he has denied delusions, hallucinations, and suicidal and homicidal ideations, and VA examiners and clinicians have consistently observed him to be alert and oriented, without evidence of thought disorder or cognitive decline.  Further, the Veteran has not displayed disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  Finally, the Veteran was assigned GAF scores ranging from 55-60.  Such scores also do not suggest total occupational and social impairment. 

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board acknowledges that, during the February 2017 hearing, the Veteran stated that he felt like his symptoms had worsened since the August 2012 VA examination, particularly his forgetfulness.  See Tr. at 15.  However, at the present time, the Board finds that a remand for a new VA examination is not necessary as the present state of the record adequately reflects the Veteran's current disability picture.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the Board considered the Veteran's memory condition in assigning its 70 percent evaluation.

Additionally, the Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115.   In making this determination, the Board has also considered all of the Veteran's psychiatric symptomology, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  Consequently, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, only, nor has the Veteran alleged any such further impairment.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In short, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral of the claim for extraschedular consideration is not warranted.  See Yancy, 27 Vet. App. at 495 (citing Thun, 22 Vet. App. 111).

TDIU

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

However, VA may not take into account the individual Veteran's age or any impairment caused by nonservice-connected disabilities in determining whether TDIU is warranted.  See 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Under certain circumstances, multiple disabilities may be considered as the sole 60 percent or 40 percent disability.  Id.  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment-defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person, or on a facts found basis (e.g., when employment is in a protected environment such as a family business or sheltered workshop)-shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for the following disabilities: PTSD (rated as 70 percent disabling effective October 10, 2007); type II diabetes mellitus (diabetes) with erectile dysfunction (rated as 20 percent disabling effective March 19, 2004); left upper extremity peripheral neuritis (rated as 10 percent disabling effective March 19, 2004 and 20 percent disabling effective February 25, 2011); right upper extremity peripheral neuritis (rated as 10 percent disabling effective March 19, 2004 and 20 percent disabling effective February 25, 2011);
hypertension (rated as 10 percent disabling effective March 19, 2004); diabetic peripheral neuropathy of the sciatic nerve affecting the right lower extremity (rated as noncompensable effective March 19, 2004 and 10 percent disabling effective May 19, 2008); diabetic peripheral neuropathy of the sciatic nerve affecting the left lower extremity (rated as noncompensable effective March 19, 2004; 10 percent disabling effective May 19, 2008; 20 percent disabling February 25, 2011; and 10 percent disabling effective December 10, 2015); bilateral diabetic retinopathy with cataracts (rated as noncompensable effective March 19, 2004 and 10 percent disabling effective July 22, 2015); diabetic peripheral neuropathy of the femoral nerve affecting the right lower extremity (rated as 10 percent disabling effective July 22, 2015); and diabetic peripheral neuropathy of the femoral nerve affecting the left lower extremity (rated as 10 percent disabling effective July 22, 2015).

The Veteran's combined schedular ratings are as follows: from October 10, 2007 to May 18, 2008, 80 percent; from May 19, 2008 to present, 90 percent.  See 38 C.F.R. §§ 4.25, 4.26.  

Regarding the Veteran's education, training, and occupational history, the record reflects that: (1) the Veteran has been unemployed since approximately 2007; (2) the Veteran is a high school graduate and attended junior college for about one and a half years; and (3) post-service, the Veteran worked as an electrician, as a mechanical technician, in welding, and in construction and home repair.

Moving beyond the Veteran's education, training, and occupational history, the record contains medical evidence illuminative of the Veteran's ability to obtain substantially gainful employment.  Specifically, during a May 2009 VA peripheral nerves examination, the examiner observed that, due to neuropathy affecting the Veteran's bilateral lower extremities, the Veteran walked slowly with short steps, not trusting where his feet were.  Additionally, due to bilateral upper neuritis, the Veteran displayed mild generalized weakness and a "patchy diminished pinprick sensation" in his hands.  As a result the examined opined that the Veteran was not employable.

Although the May 2009 VA examiner opined as to the employability of the Veteran the Court of Appeals for Veterans Claims (Court) has held that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013).  Accordingly, in this instance, the Board may not delegate its ultimate adjudicatory responsibility to that of the May 2009 VA examiner.

Turning back to the evidence of record, in an August 2010 VA treatment record, the Veteran described himself as workaholic who worked to keep himself occupied.  The Veteran stated that he noticed fluctuating concentration problems and that his co-workers could not relate to him because of his mood.  Despite this lack of connection, the Veteran denied poor performance or missing significant amounts of work due to mental health concerns.  

In a February 2011 statement, the Veteran reported that he had attempted to be self-employed doing home repair full-time from about January 2006 to January 2007 but had to stop due to concerns with his diabetes.  In this vein, after a November 2011 VA general medicine examination, the examiner opined stated that while the Veteran's service-connected diabetic peripheral neuropathy impacted the Veteran's ability to stand, walk, or sit for long periods of time-10 to 15 minutes-the Veteran was not unemployable.  

Although not directly mentioned by the Veteran, in a November 2015 VA examination for eye conditions, the examiner explained that the Veteran's bilateral diabetic retinopathy with cataracts caused halos and glare around lights at night, affecting night driving, as well as daily activities like reading, watching television, and computer work.

Lastly, in regard to his PTSD, the Veteran testified at the February 2017 hearing that when he was working, he often got into arguments with coworkers.  See Tr. at 12-15.  

In short, in light of the previously-mentioned occupational effects of the Veteran's PTSD, as well as the effects of the Veteran's bilateral upper and lower extremity peripheral neuropathy and neuritis, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Resolving all doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.S. § 5107(b).



ORDER

An initial evaluation of 70 percent for PTSD is granted, effective October 10, 2007.

A TDIU is granted.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for service connection for tinnitus and bilateral hearing loss.

In regard to these issues, the Veteran was afforded a VA audiological examination in June 2008.  During the examination, the Veteran reported serving in the field artillery and that his tinnitus-described as a high-pitched humming sound-began about 2 or 3 years ago.  Audiometric testing of the Veteran found hearing within normal limits bilaterally (for VA purposes).  The examiner concluded by diagnosing the Veteran with only recurrent tinnitus but opined that it was less likely than not due to service because of the Veteran's report of its recent onset.  

However, after the June 2008 VA examination, the Veteran submitted a hearing health report from Audibel Hearing Centers dated September 2008.  This report documented hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Additionally, during the February 2017 hearing, the Veteran testified that he first started noticing hearing loss around 1973-about 2 years after discharge.  See Tr. at 3.  The Veteran stated that he had to lean towards people to hear them, always had to turn up the television volume, and, when he was employable, had issues at work operating equipment-including being disqualified from a position because he was told his lack of hearing might result in an injury.  Id. at 3-4.  

Regarding his tinnitus, during the February 2017 hearing, the Veteran testified that he first noticed ringing in his ears around 1988 or 1989.  Id. at 4.  The Veteran stated that he was in the field artillery and did not pay much attention to it until after discharge.  Id.  The Veteran concluded that tinnitus could have been present since service but he could not recall.  Id. 

Based on the evidence obtained since the June 2008 examination, an additional VA examination is necessary prior to adjudication of the Veteran's claim.  See 38 C.F.R. §§ 3.325, 3.326.

Given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the etiology of his tinnitus and bilateral hearing loss.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

Following review of the claims file and examination of the Veteran, the examiner should address the following:

(a) Does the Veteran presently have bilateral hearing loss for VA purposes? 

(b) If so, is it as least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his military service, or that it manifested within a year of his separation from service?

(c) Regardless of the response to part (a), is it as least as likely as not (50 percent probability or more) that the Veteran's current tinnitus is related to his military service, or that it manifested within a year of his separation from service?

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the Veteran's testimony during the February 2017 hearing and a September 2008 hearing health report from Audibel Hearing Centers.

Additionally, in rendering an opinion, the examiner should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the any current bilateral hearing loss or tinnitus is not merely a delayed response to in-service exposure to artillery fire.

A complete rationale for any opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


